IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

KAREN E. BOHANNON,

Plaintiff,

Vv. Case No. 3:18-cv-414
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #13);
OVERRULING DEFENDANT'S OBJECTIONS THERETO (DOC. #14);
VACATING COMMISSIONER’S NON-DISABILITY FINDING;
REMANDING MATTER TO COMMISSIONER UNDER SENTENCE
FOUR OF 42 U.S.C. 8 405(g) FOR FURTHER CONSIDERATION;
JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF AND AGAINST
DEFENDANT; TERMINATION ENTRY

 

Plaintiff Karen Bohannon has brought this action pursuant to 42 U.S.C.
§ 405(g), seeking judicial review of a decision of the Defendant Commissioner
denying Plaintiff's application for Social Security disability benefits. The Court
presumes the parties’ familiarity with the relevant facts and procedural history.

The Administrative Law Judge (”"ALJ”) concluded that Plaintiff had the
residual functional capacity to perform light work with certain restrictions and
therefore was not disabled. Doc. #5-2, PagelD##58-63. Plaintiff alleges that, in
so finding, the ALJ erred in evaluating the medical source opinions and longitudinal

medical evidence. More specifically, she argues that the ALJ conflated the two
steps of the “treating physician rule” with respect to Dr. Rajendra Aggarwal, failed
to consider Dr. Matthew Noordsij-Jones’s opinion, and cherry-picked the record.

On February 7, 2020, United States Magistrate Judge Sharon L. Ovington
filed a Report and Recommendations, Doc. #13, recommending that the Court
vacate the Commissioner’s decision, and remand the matter under Sentence Four
of 42 U.S.C. § 405(g) for further consideration. Defendant has filed Objections to
the Report and Recommendations, Doc. #14.

In reviewing the Commissioner’s decision, the Court’s task is to determine
whether the ALJ used the correct legal criteria and whether the non-disability
finding is supported by "substantial evidence." 42 U.S.C. § 405(g); Bowen v
Comm’'r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Under 28 U.S.C.

§ 636(b)(1)(C), this Court is required to make a de novo review of those portions
of the Report and Recommendations to which proper objections are made. The
Court must re-examine all the relevant evidence previously reviewed by the
Magistrate Judge to determine whether the Commissioner’s findings are supported
by substantial evidence. Va/ley v. Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th
Cir. 2005). In making this determination, “we review the evidence in the record
taken as a whole.” Wilcox v. Sullivan, 917 F.2d 272, 276-77 (6th Cir. 1980)
(citing A/len v. Califano, 613 F.2d 139, 145 (6th Cir. 1980)).

The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support

aconclusion.” Aichardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.
Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)). The Court “may not try the
case de novo nor resolve conflicts in evidence nor decide questions of credibility.”
Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008) (quoting
Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

“The findings of the Commissioner are not subject to reversal merely
because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must
affirm the [Commissioner’s] decision[,] even though as triers of fact we might have
arrived at a different result.” E/kins v. Sec’y of Health and Human Servs., 658
F.2d 437, 439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th
Cir. 1980)).

Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #13, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record,
Doc. #5, the parties’ briefs and the applicable law, this Court ADOPTS the Report
and Recommendations in their entirety, VACATES the non-disability finding of the
Defendant Commissioner, and REMANDS the case under Sentence Four of 42
U.S.C. § 405(g) for further consideration. Defendant's Objections to the Report
and Recommendations, Doc. #14, are OVERRULED.

Evaluation of a treating source’s opinion consists of a two-step process, and

care must be taken “not to conflate the steps.” Cad/e v. Comm’r of Soc. Sec.,
No. 5:12-cv-3071, 2013 WL 5173127, at *5 (N.D. Ohio Sept. 12, 2013). A
treating source’s opinion must be given controlling weight if it is well-supported by
medically acceptable diagnostic techniques and is not inconsistent with other
substantial evidence in the case record. 20 C.F.R. § 416.927(c)(2). If the treating
source’s opinion is not entitled to controlling weight, the ALJ must consider
several factors in determining how much deference is owed. /d. These factors
include supportability and consistency. 20 C.F.R. 8 416.927(c)(3) and (4).

Here, the ALJ noted that Dr. Aggarwal had opined that Plaintiff could lift and
carry only up to five pounds and that her ability to push, pull and bend were
extremely limited. The ALJ found, however, that Dr. Aggarwal did not offer any
medical evidence to support these limitations. He noted that Plaintiff's medical
records showed “relatively benign degenerative changes in both the claimant's
back and neck” and no surgery had been recommended. The ALJ then concluded
that “the factors of supportability and consistency do not warrant giving
controlling or deferential weight to the opinions offered by Dr. Aggarwal.” Doc.
#5-2, PagelD#61.

Magistrate Judge Ovington agreed with Plaintiff that the ALJ improperly
conflated the controlling-weight analysis with the deferential-weight analysis. She
noted that supportability and consistency are to be considered only after the ALJ
finds that the treating physician’s opinion is not entitled to controlling weight.

Doc. #13, PagelD#1745 (citing Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,

376 (6th Cir. 2013)). Here, the ALJ made no initial finding that Dr. Aggarwal’s
opinion was not entitled to controlling weight. Accordingly, the Magistrate Judge
concluded that the ALJ “failed to evaluate [Dr. Aggarwal’s] opinions under the
correct legal criteria.” /d. at PagelD#1746.

In his Objections, Defendant argues that, even though the ALJ may have
conflated the two steps, no remand is required. Defendant maintains that,
weighing the decision as a whole, the ALJ adequately explained why he rejected
Dr. Aggarwal’s opinion. According to Defendant, any alleged error therefore was
harmless. Defendant argues that because substantial evidence supports the ALJ’s
conclusion, the Court should affirm the decision.

The Court disagrees. As Magistrate Judge Ovington pointed out, there are
other problems with the ALJ’s analysis. The ALJ also overlooked other medical
records, including a lumbar MRI indicating moderate left neural foraminal
narrowing, neck x-rays showing moderate cervical spondylosis, and treatment
notes consistently documenting decreased range of motion, tenderness, bony
tenderness and pain in Plaintiff’s lumbar and cervical spines. Doc. #13,
PagelD##1746-47. In addition, the ALJ did not acknowledge that Dr. Aggarwal’s
opinion was consistent with later treatment notes of Cara Perez, M.D., and
Matthew Noordsij-Jones, M.D. /d. at PagelD##1747-48. In fact, the ALJ did not
discuss Dr. Jones’ opinion at all. Moreover, the ALJ subjected Dr. Aggarwal'’s
opinion to more rigorous scrutiny than the opinions of the state-agency

consultants. /d. The Court therefore agrees with Magistrate Judge Ovington that
the ALJ’s failure to properly apply the treating physician rule does not constitute
harmless error.

For the reasons stated above, the Court concludes that the ALJ’s non-
disability finding must be VACATED. The Court makes no finding as to whether
Plaintiff was under a disability. Under the circumstances presented here, a judicial
award of benefits is not warranted. See Faucher v. Sec’y of Health and Human
Servs., 17 F.3d 171, 176 (6th Cir. 1994) (“A judicial award of benefits is proper
only where the proof of disability is overwhelming or where the proof of disability
is strong and evidence to the contrary is lacking.”). Accordingly, the Court
REMANDS this case to the Social Security Administration under Sentence Four of
42 U.S.C. § 405(g) for further consideration. On remand, the ALJ shall evaluate
the evidence of record, including the medical source opinions, under the applicable
legal criteria and evaluate Plaintiff’s disability claim anew.

Judgment shall be entered in favor of Plaintiff and against Defendant

Commissioner.

The captioned cause is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.
Date: March 12, 2020 ree
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
